Title: [Diary entry: 29 March 1785]
From: Washington, George
To: 

Tuesday 29th. Mercury at 52 in the Morning  at Noon and 54 at Night. The Sun rose with a watery appearance tho’ the hemisphere was clear—which however soon clouded & towards evening began to rain. Wind at No. East all day but not very fresh until dark. Major Jenifer, Mr. Stone and Mr. Henderson went away before breakfast & Colo. Mason (in my carriage) after it by the return of which he sent me some young Shoots of the Persian Jessamine & Guilder Rose. Transplanted in the groves at the ends of the House the following young trees. Viz.—9 live oak—11 Yew or Hemlock—10 Aspan—4 Magnolia—2 Elm—2 Papaw—2 Lilacs—3 Fringe—1 Swamp berry & 1 H ⟨ ⟩ Doctr. Stuart came in the afternoon.